TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-96-00076-CV





In the Matter of D. H.






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. J-13,995, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING





PER CURIAM


	Appellant D. H. has filed a motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a)(1)(B).
	The appeal is dismissed.



Before Chief Justice Carroll, Justices Aboussie and Kidd
Dismissed on Appellant's Motion
Filed:  February 21, 1996
Do Not Publish